BLODGETT, P. J.
Heard upon demurrer to declaration.
Declaration alleges a duty of defendant, owner of the premises rented to plaintiff from month to month, to keep the outer steps of the same in repair. Plaintiff claims to have been injured owing to lack of repair.
Defendant demurs on the ground that no such duty devolves upon him.
The declaration contains no allegation of any express agreement on part of defendant to keep the premises in repair.
“It is well settled law that there is no implied warranty on the part of the landlord that the premises let by him are suitable for the purpose for which they are hired.”
For plaintiff: Fergus J. McOsker.
For defendant: Hinckley, Allen, Til-linghast, Phillips & Wheeler.
Whitehead vs. Comstock Co., 25 R. I. 425.
Demurrer sustained.